Exhibit 10.16.13

Form of Performance Share Unit Agreement

(Senior Officer Residing in the United Kingdom)

In Connection with the 2007 Incentive Award Plan

For Awards After October 29, 2008

Name of Performance Stock Unit Recipient:

Number of Target PSUs under the 20     PSU Award:

Grant Date:

Service Date as a Condition to Vesting:

Minimum Service Date as a Condition to Vesting:

Performance Conditions to Vesting:

Performance Period, which may be one or more fiscal years:

Base Year, which is fiscal year preceding performance period:

The terms and conditions applicable to the performance share unit award (“PSU
Award” or “Award”) made by Coca-Cola Enterprises Inc. (the “Company”) to
employees in the United Kingdom on the Grant Date are described below. This
grant was made under the Coca-Cola Enterprises Inc. 2007 Incentive Award Plan
(the “Plan”), the terms of which are incorporated into this document. All
capitalized terms in this agreement (the “Agreement”) shall have the meaning
assigned to them in this Agreement or in the Plan.

 

1. 20     Performance Share Unit Award. Your 20     PSU Award is expressed as
the number of performance stock units (“PSUs”) that will be earned if the target
EPS goal is met, which is your “Target PSU Award”.

 

2. Waiver of Conditions to Vesting.

a. Waiver of Service Condition to Vesting – Disability, Redundancy, Compulsory
Retirement. Although the performance condition must be satisfied to determine
the number of PSUs, if any, that may be earned, the service condition to vesting
will be waived upon your termination of employment on account of (i) your
Disability, (ii) redundancy (within the meaning of the Employment Rights Act
1996) or (ii) termination of employment with the Company or an Affiliated
Company on or after the Compulsory Retirement Age, to the extent permitted under
local law, as follows:

 

  i. For a pro rata portion of your PSU Award, if such event occurs on or after
[insert Minimum Service Date] and before [insert second anniversary of Grant
Date]. The pro ration fraction is determined by dividing the number of months
between the Grant Date and your termination date by 42 (the number of months
between the Grant Date and [insert Service Date]). If such termination occurs
prior to [insert last day of Performance Period], the pro ration fraction will
be applied to your Target Award, and after [insert last day of Performance
Period], to the percentage of the Target Award earned.

 

  ii. For 100% of your PSU Award, if such event occurs on or after [insert
second anniversary of Grant Date].

b. Special Vesting in the Event of Your Death or Termination Without Cause
Within Two Years Following a Change in Control of the Company. In the event of
your death or involuntary termination without Cause within two years following a
Change in Control of the Company, your 20     PSU Award will become immediately
vested, as follows:

 

  i. For 100% of your Target PSU Award, if such event occurs prior to [insert
last day of Performance Period].



--------------------------------------------------------------------------------

  ii. For 100% of the percentage of the Target Award earned if such event occurs
after [insert the last day of Performance Period].

 

3. Dividend Equivalents on Your 20     PSU Award. Immediately prior to the
distribution of the shares earned under your 20     PSU Award, your PSU account
will be credited with dividend equivalent units. The value of these dividend
equivalent units will equal the total amount of dividends declared by the Board
on a share of the Stock from [insert Grant Date] through the date your PSU Award
is paid to you, multiplied by the number of PSUs earned under your 20     PSU
Award.

 

4. Form and Timing of Payments from Your PSU Account. The Company will
distribute a share of Coca-Cola Enterprises Inc. Stock to you (electronically or
in certificate form) for each PSU earned under your 20     PSU Award, and it
will make a cash payment to you equal to any dividend equivalent units credited
under this Award. Your PSU Award will be distributed to you, as follows:

 

  a. If all or a portion of your PSU Award becomes vested prior to [insert
Service Date] pursuant to an event described in Section 2, above, as soon as
practicable following such event.

 

  b. Otherwise, as soon as practicable following [insert Service Date].

 

5. Definitions. For purposes of this Award, the following definitions apply:

 

  a. An “Affiliated Company” includes The Coca-Cola Company and any company of
which the Company or The Coca-Cola Company owns at least 20% of the voting stock
or capital if the Company agrees to this subsequent employment.

 

  b. “Cause” is defined in the 2007 Incentive Award Plan.

 

  c. “Change in Control” is defined in the 2007 Incentive Award Plan.

 

  d. “Compulsory Retirement Age” means age 65, or such other age, when an
employee of an Affiliated Company in the United Kingdom shall be required to
retire from employment, in the absence of a request to work beyond such age that
is approved by such Affiliated Company.

 

  e. “Disability” means your inability, by reason of a medically determinable
physical or mental impairment, to engage in any substantially gainful activity,
which condition, in the opinion of a physician approved of by the Company, is
expected to have a duration of not less than one year.

 

  f. “Earnings Per Share” or “EPS” means the Company’s diluted earnings per
share determined under U.S. Generally Accepted Accounting Principles (GAAP) For
purposes of this award, adjustments will be made to the numerator of the EPS
calculation, for the following: (i) the impact of utilizing an effective tax
rate of 25% for the performance period; (ii) for the performance period only,
the impact of changes in the exchange rate between international currencies and
the U.S. dollar as compared to [insert Base Year]; and (iii) all of the items
listed below (referred to as “Specified Items”) that meet one of the following
criteria: (1) the after-tax amount of a single occurrence of a Specified Item
exceeds $5 million; or (2) in any one quarter within the fiscal year, the
after-tax amount of a series of related Specified Items exceeds $5 million in
the aggregate and each individual Specified Item in the series exceeds $2
million.

“Specified Items” are (i) extraordinary items under GAAP and changes in
applicable accounting rules; (ii) impairment charges relating to goodwill,
franchise, other intangibles, school contracts or other long term assets;
(iii) legal settlements and judgments; (iv) insurance proceeds related to losses
not recorded in the performance period; (v) the effect of acquisitions or
dispositions on current year operations and any resultant gains or losses in
accordance with applicable accounting standards, provided the subsidiary
involved meets the definition of “significant subsidiary” as defined in
Regulation S-X; (vi) gains or losses on sales of long-lived assets and equity
investments; (vii) restructuring charges under GAAP and changes in applicable
accounting rules; (viii) retained or uninsured losses related to acts of
terrorism, product recalls, or natural disasters, including named hurricanes,
tornados, fires, etc.; (ix) and the cost related to the early extinguishment or
modification of debt. Notwithstanding the foregoing, EPS for the performance
period will be certified by the Human Resources and Compensation Committee of
the Board (the “Committee”).

 

2



--------------------------------------------------------------------------------

6. Deemed Acceptance of Award. There is no need to acknowledge your acceptance
of this Award, as you will be deemed to have accepted the Award and the terms
and conditions of the Plan and this document unless you notify the Company
otherwise in writing.

 

7. Nature of Performance Share Units. Your Performance Share Unit Award
represents an unfunded and unsecured promise by the Company to pay amounts in
the future in accordance with the terms of this Award. The Performance Share
Unit Award does not entitle you to vote any shares of the Stock or receive
actual dividends. Your Performance Share Unit Award may not be transferred,
assigned, hypothecated, pledged, or otherwise encumbered or subjected to any
lien, obligation, or liability of you or any other party.

 

8. Acknowledgment of Nature of Plan and Performance Share Units. In accepting
the Award, you acknowledge that:

 

  a. the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, as provided in the Plan;

 

  b. the Award of performance share units is voluntary and occasional and does
not create any contractual or other right to receive future Awards of
performance share units, or benefits in lieu of performance share units even if
performance share units have been awarded repeatedly in the past;

 

  c. all decisions with respect to this Award and future Awards, if any, will be
at the sole discretion of the Company and the performance share units are not an
employment condition for any purpose including, but not limited to, for purposes
of any legislation adopted to implement EU Directive 2000/78/EC of November 27,
2000;

 

  d. your participation in the Plan is voluntary;

 

  e. the performance share units and the shares of Stock subject to the
performance share units are not intended to replace any pension rights or
compensation;

 

  f. the performance share units and the shares of Stock subject to the
performance share units are an extraordinary item that do not constitute
compensation of any kind for services of any kind rendered to the Company, an
Affiliated Company or to your employer, and which are outside the scope of your
employment contract, if any;

 

  g. performance share units are not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculation of any
severance, resignation, termination, dismissal, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments;

 

  h. neither the Award of performance share units nor any provision of this
Agreement, the Plan or the policies adopted pursuant to the Plan confer upon you
any right with respect to employment or continuation of current employment with
the Company or with your employer or any Affiliated Company;

 

  i. the future value of the underlying shares of Stock is unknown and cannot be
predicted with certainty;

 

  j. if you receive shares of Stock, the value of such shares acquired on
vesting of performance share units may increase or decrease in value;

 

  k. no claim or entitlement to compensation or damages arises from forfeiture
of the performance share units resulting from termination of your employment by
the Company or your employer (for any reason whatsoever and whether or not in
breach of local labor laws) and you irrevocably release the Company and your
employer from any such claim that may arise; if, notwithstanding the foregoing,
any such claim is found by a court of competent jurisdiction to have arisen,
then, by accepting this Award, you shall be deemed irrevocably to have waived
your entitlement to pursue such claim; and

 

  l. in the event of termination of your employment (other than as set forth in
Section 2.b.), whether or not in breach of local labor laws, your right to
receive and vest in performance share units, if any, will terminate effective as
of the date that you are no longer actively employed and will not be extended by
any notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law); the
Committee/Board shall have the exclusive discretion to determine when you are no
longer actively employed for purposes of the Award of performance share units.

 

3



--------------------------------------------------------------------------------

9. Tax Obligations. Regardless of any action the Company or your employer takes
with respect to any or all income tax (including federal, state and local
taxes), national insurance contributions, payroll tax or other tax-related items
related to your participation in the Plan and legally applicable to you
(“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items is and remains your responsibility and may exceed the amount
actually withheld by the Company or your employer. You further acknowledge that
the Company and/or your employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the performance share units, including the grant of the performance share
units, the vesting of the performance share units, the conversion of the
performance share units into shares of Stock or the receipt of any cash
payments, the subsequent sale of any shares of Stock acquired at vesting and the
receipt of any dividends or dividend equivalents; and (2) do not commit to and
are under no obligation to structure the terms of the Award or any aspect of the
performance share units to reduce or eliminate your liability for Tax-Related
Items or achieve any particular tax result. Further, if you become subject to
tax in more than one jurisdiction between the date of grant and the date of any
relevant taxable event, you acknowledge that the Company and/or your employer
(or former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

Prior to any relevant tax withholding event, you shall pay, or make adequate
arrangements satisfactory to the Company or to your employer (in their sole
discretion) to satisfy all Tax-Related Items withholding obligations of the
Company and/or your employer. In this regard, you authorize the Company or your
employer, or their respective agents, at their discretion, to withhold all
applicable Tax-Related Items from your wages or other cash compensation payable
to you by the Company or your employer or from any cash payment received upon
vesting of the performance share units. Alternatively, or in addition, the
Company or your employer may, in their sole discretion, (1) withhold from
proceeds of the sale of shares of Stock acquired upon vesting of the performance
share units either through a voluntary sale or through a mandatory sale arranged
by the Company (on your behalf pursuant to this authorization), and/or
(2) withhold in shares of Stock to be issued upon vesting of the performance
share units. To avoid negative accounting treatment, the Company may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates. If the Tax-Related
Items obligation is satisfied by reducing the number of shares of Stock issuable
upon vesting of the performance share units, for tax purposes, you are deemed to
have been issued the full number of shares subject to the vested performance
share units, notwithstanding that a number of the shares is held back solely for
the purpose of paying the Tax-Related Items. You shall pay to the Company or to
your employer any amount of Tax-Related Items that the Company or your employer
may be required to withhold or account for as a result of your participation in
the Plan that cannot be satisfied by the means previously described. The Company
may refuse to issue or deliver the shares of Stock or the proceeds of the sale
of shares to you if you fail to comply with your obligations in connection with
the Tax-Related Items.

 

10. United Kingdom Tax Acknowledgment. You agree that if you do not pay or your
employer or the Company does not withhold from you the full amount of
Tax-Related Items that you owe due to the vesting of the performance share
units, or the release or assignment of the performance share units for
consideration, or the receipt of any other benefit in connection with the
performance share units (the “Taxable Event”) within 90 days after the Taxable
Event, or such other period specified in Section 222(1)(c) of the U.K. Income
Tax (Earnings and Pensions) Act 2003, then the amount that should have been
withheld shall constitute a loan owed by you to your employer, effective 90 days
after the Taxable Event. You agree that the loan will bear interest at the
official rate of HM Revenue and Customs and will be immediately due and
repayable by you, and the Company and/or your employer may recover it at any
time thereafter by withholding the funds from salary, bonus or any other funds
due to you by your employer, by withholding in shares of Stock issued upon
vesting and settlement of the performance share units or from the cash proceeds
from the sale of such shares or by demanding cash or a cheque from you.

Notwithstanding the foregoing, if you are an officer or executive director (as
within the meaning of Section 13(k) of the U.S. Securities and Exchange Act of
1934, as amended), the terms of the immediately foregoing provision will not
apply. In the event that you are an officer or executive director and
Tax-Related Items are not collected from or paid by you within 90 days of the
Taxable Event, the amount of any uncollected Tax-Related Items may constitute a
benefit to you on which additional income tax and national insurance
contributions may be payable. You acknowledge that the Company or your employer
may recover any such additional income tax and national insurance contributions
at any time thereafter by any of the means referred to above in Section 9 above.

 

11. Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement by and among, as applicable, your employer, the
Company and its Affiliated Companies for the exclusive purpose of implementing,
administering and managing your participation in the Plan.

 

4



--------------------------------------------------------------------------------

You understand that the Company and your employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, national insurance number or other
identification number, salary, nationality, job title, residency status, any
shares of Stock or directorships held in the Company, details of all performance
share units or any other entitlement to shares of Stock awarded, canceled,
vested, unvested or outstanding in your favor, for the purpose of implementing,
administering and managing the Plan (“Data”). You understand that Data may be
transferred to any third parties assisting in the implementation, administration
and management of the Plan, that these recipients may be located in your
country, or elsewhere, (including outside the European Economic Area), and that
the recipient’s country may have different data privacy laws and protections
than your country. You understand that you may request a list with the names and
addresses of any potential recipients of the Data by contacting your local human
resources representative. You authorize the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker,
escrow agent or other third party with whom the shares of Stock received upon
vesting of the performance share units may be deposited. You understand that
Data will be held only as long as is necessary to implement, administer and
manage your participation in the Plan. You understand that you may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the consent
herein, in any case without cost, by contacting in writing your local human
resources representative. You understand that refusal or withdrawal of consent
may affect your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.

 

12. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means or request your consent to participate in the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.

 

13. Severability. If one or more of the provisions of this Agreement shall be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby and the invalid, illegal or unenforceable provisions shall
be deemed null and void; however, to the extent permissible by law, any
provisions which could be deemed null and void shall first be construed,
interpreted or revised retroactively to permit this Agreement to be construed so
as to foster the intent of this Agreement and the Plan.

 

14. Governing Law. The Performance Share Unit Award and the provisions of this
Agreement are governed by, and subject to, the laws of the State of Georgia,
U.S.A., (excluding Georgia’s conflict of laws provision). For purposes of
litigating any dispute that arises under this Award or the Agreement, the
parties hereby submit to and consent to the jurisdiction of the State of
Georgia, and agree that such litigation shall be conducted in the courts of Cobb
County, Georgia, or the federal courts for the United States for the Northern
District of Georgia, and no other courts, where this grant is made and/or to be
performed.

 

15. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on your participation in the Plan, on the performance share
units and on any shares of Stock acquired under the Plan, to the extent the
Company determines it is necessary or advisable in order to comply with local
law or facilitate the administration of the Plan, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

 

16. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying shares
of Stock. You are hereby advised to consult with your own personal tax, legal
and financial advisors regarding your participation in the Plan before taking
any action related to the Plan.

 

17. Plan Administration. The Plan is administered by a Committee of the
Company’s Board, whose function is to ensure the Plan is managed according to
its respective terms and conditions. To the extent any provision of this
Agreement is inconsistent or in conflict with any provision of the Plan, the
Plan shall govern. A request for a copy of the Plan and any questions pertaining
to the Plan should be directed to:

 

5



--------------------------------------------------------------------------------

 

STOCK PLAN ADMINISTRATOR

COCA-COLA ENTERPRISES INC.

P.O. BOX 723040

USA, ATLANTA, GA 31139-0040

(770) 989-3000

 

 

6